Citation Nr: 1608872	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  13-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable rating for loss of right testicle.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).

3.  Entitlement to a rating higher than 10 percent for status post right inguinal herniorrhaphy with residual scar, and abdominal and pelvic pain. 

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for a left foot and ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from December 1966 to May 1977.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2015, the Veteran had a personal hearing before the undersigned VLJ.

The following issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ): entitlement to service connection for headaches (mentioned during the April 2015 hearing); entitlement to service connection for an acquired psychiatric disability, including whether a timely formal appeal was filed subsequent to the November 2012 SOC (mentioned in the June 2014 Statement 646, and suggested by the multitude of evidence received since the November 2012 SOC); entitlement to service connection for idiopathic cyclical gross hematuria (mentioned in the March 2013 VA Form 9); and, entitlement to service connection for prostate cancer (shown as diagnosed in a May 2014 medical record along with a notation that the Veteran was exposed to herbicides).  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a higher rating for loss of right testicle is REMANDED to the AOJ for additional development.  The issues of entitlement to a rating higher than 10 percent for status post right inguinal herniorrhaphy and to service connection for a heart and left foot/ankle disability are REMANDED to the AOJ so that they can be addressed in a Statement of the Case (SOC).  The issue of entitlement to a TDIU is inextricably intertwined with all of these issues, and is also REMANDED to the AOJ.  


REMAND

In regard to the Veteran's claim for an increased rating for status post herniorrhaphy, this claim was denied in a December 2009 rating decision, along with a compensable rating for loss of right testicle and entitlement to TDIU.  In response to that decision, he filed a notice of disagreement (NOD) in January 2010 that was a duplicate of the one he filed in response to an earlier rating decision that denied posttraumatic stress disorder (PTSD).  It is not clear how the RO interpreted this statement to be noting disagreement with any of the issues in the December 2009 decision, therefore it is unclear why they only readjudicated the issues of the right testicle and TDIU.  The Board finds the January 2010 NOD a general disagreement to all of the issues in that decision, and therefore the issue of an increased rating for the residuals of a herniorrhaphy must be addressed in an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Similarly, the Veteran's claims to service connect a heart disability and a left foot and ankle disability were denied in a January 2013 decision.  His March 2013 VA Form 9 notes that he disagrees with "every decision" made by VA, and an included statement mentions injuries sustained in service and his heart condition.  The Board interprets these statements on the March 2013 VA Form 9 as an NOD to the January 2013 rating decision, and therefore the issues of service connection for a heart disability and a left ankle and foot disability must be addressed in an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

In regard to his claim for a compensable rating for loss of right testicle, another examination should be conducted for an opinion on whether his left testicle is still functioning.  If his remaining testicle is nonfunctioning, even if nonfunctioning due to nonservice-connected reasons, he is entitled to a 30 percent rating.  38 C.F.R. § 4.115b, DC 7524.  Further, the record shows multiple urological diagnoses with extensive symptomatology that should be reconciled with his service and disabilities so that it is clear that all service-connected symptoms are identified and properly compensated.

Finally, the Veteran's claim for a TDIU is inextricably intertwined with the claims being remanded for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issues of entitlement to an increased rating for status post herniorrhaphy, entitlement to service connection for a heart disability, and entitlement to service connection for a left foot and ankle disability. Prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefit sought, or by the Veteran's withdrawal of the issue(s).  These issues should be returned to the Board if, and only if, the Veteran files a timely substantive appeal.

2.  Ask the Veteran to complete a VA form 21-8940 (Veteran's application for increased compensation due to individual unemployability).

3.  Schedule the Veteran for an appropriate examination of the male reproduction and urological system for an opinion on whether the Veteran's left testicle is functioning.  

A full urological and male reproductive organ examination should be conducted.  The Board notes that he has been diagnosed with prostate cancer, and has shown various urological symptoms.  The examiner is asked to provide a list of all symptoms and to attribute each symptom to a diagnosis.  As loss of testicle is currently service-connected, it is essential that all symptoms associated with the loss of testicle be listed.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims for a compensable rating for loss of right testicle and for entitlement to a TDIU on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.










The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


